—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered October 27, 2000, convicting defendant, after a jury trial, of assault in the first and third degrees, criminal possession of a weapon in the fourth degree, criminal possession of a controlled substance in the seventh degree and unlawful possession of marijuana, and sentencing him, as a second felony offender, to an aggregate term of eight years, unanimously affirmed.
The verdict convicting defendant of assault in the first degree was based on legally sufficient evidence. The element of serious *169physical injury was clearly established by the evidence, including expert testimony that the victim suffered a subdural hematoma whose attendant consequences posed a substantial risk of death (see Penal Law § 10.00 [10]; People v Perron, 172 AD2d 879, lv denied 77 NY2d 999). Concur — Nardelli, J.P., Tom, Ellerin, Friedman and Marlow, JJ.